UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2012 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Rua Martiniano de Carvalho, 851 – 21 o andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X REPORT OF QUARTERLY INFORMATION REVIEW To the Shareholders, Board Members and Directors of TELEFÔNICA BRASIL S.A. São Paulo - SP Introduction We have reviewed the individual and consolidated interim accounting information of TELEFÔNICA BRASIL S.A. and subsidiaries, contained in the ITR (Quarterly Information Form), referring to the quarter ended on September 30, 2012, which comprises the balance sheet as at September 30, 2012 and related statements of income and of comprehensive income for the periods of three and nine months then ended and of changes in shareholders’ equity and of cash flow for the nine-month period then ended , including the notes thereto. The management is responsible for the preparation of the individual interim accounting information according to Technical Pronouncement CPC 21 – Interim Statement and interim consolidated accounting information according to CPC 21 and international standard IAS 34 – Interim Financial Reporting, issued by International Accounting Standards Board – IASB, as well as for the presentation of such information according to standards issued by CVM (SEC), applicable to the preparation of Quarterly Information - ITR. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with the Brazilian and international standards of review of interim information (NBC TR 2410 - Revisão de Informações Intermediárias Executada pelo Auditor da Entidade e ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of inquiries, mainly to those responsible for financial and accounting matters, and the application of analytical procedures and other review procedures. The scope of a review is significantly less in scope than an audit and, consequently, it did not allow us to obtain assurance that we became aware of all significant matters which could be identified in an audit. Accordingly, we did not express an audit opinion. Conclusion on individual interim information Based on our review, we are not aware of any fact which makes us believe that the individual interim accounting information included in the aforesaid quarterly information was not prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of Quarterly Information (ITR) and presented in accordance with the Brazilian SEC (CVM) regulations. Conclusion on consolidated interim information Based on our review, we are not aware of any fact which makes us believe that the consolidated interim accounting information included in the aforesaid quarterly information was not prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of Quarterly Information (ITR) and presented in accordance with Brazilian SEC (CVM) regulations. Other matters Interim statement of value added We have also reviewed the individual and consolidated statement of value added (SVA), referring to the nine-month period ended September 30, 2012, prepared under the Company’s management responsibility, the presentation of which in the interim information is required according to standards issued by CVM, regulations applicable to the preparation of the Quarterly Information – ITR and considered as supplementary information by IFRS’s standards, which do not require the presentation of the SVA. These statements were submitted to the same review procedures previously described and, based on our review, we have no knowledge of any fact which could make us believe that they were not prepared, in all material aspects, in accordance with individual and consolidated interim accounting information taken as a whole. Audit and review of comparative amounts of previous year The Quarterly Information – ITR, mentioned in the first paragraph, includes accounting information corresponding to income, comprehensive income, changes in shareholders’ equity, cash flows and added value of the quarter ended September 30, 2011, obtained from the Quarterly Information – ITR from that period, and those from the balance sheet of December 31, 2011, obtained from the financial statements as of December 31, 2011, presented for comparison purposes. The review of the Quarterly Information – ITR of the quarter ended September 30, 2011 and the examination of the financial statements from the period ended December 31, 2011 were conducted under the responsibility of other independent auditors, who issued review and audit reports dated November 07, 2011 and February 14, 2012, respectively, with no changes. São Paulo, November 05, 2012. CRC Nº 2SP013002/O-3 Clóvis Ailton Madeira CTCRC Nº 1SP106895/O-1 "S" TELEFONICA BRASIL S. A. Balance sheets At September 30, 2012 and December 31, 2011 (In thousands of reais) Company Consolidated Company Consolidated ASSETS Sep/2012 Dec/2011 Sep/2012 Dec/2011 LIABILITIES AND EQUITY Sep/2012 Dec/2011 Sep/2012 Dec/2011 CURRENT ASSETS 6,478,241 4,775,480 15,938,965 11,810,118 CURRENT LIABILITIES 5,635,117 6,398,178 11,957,790 12,740,263 Cash and cash equivalents 2,822,146 826,902 6,739,949 2,940,342 Payroll and related accruals 239,888 244,438 465,395 495,624 Trade accounts receivable, net 2,360,864 2,286,636 5,196,648 5,105,860 Trade accounts payable 1,979,080 2,396,987 4,754,320 6,037,315 Inventories 26,816 31,836 463,750 471,721 Taxes, charges and contributions 503,349 700,187 1,729,890 1,691,991 Taxes recoverable 702,354 1,130,761 2,095,266 2,495,066 Loans and financing 417,619 510,899 918,160 988,413 Escrow deposits - - 217,401 116,421 Debentures 141,334 468,624 141,334 468,624 Operations with derivatives 13 674 1,728 1,840 Dividends and interest on shareholders equity 1,292,946 972,986 1,292,946 972,986 Prepaid expenses 52,226 37,705 424,129 255,056 Provisions 318,718 287,137 460,913 416,313 Dividends and interest on shareholders equity 203,438 172,679 - - Operations with derivatives 9,810 10,960 31,676 51,162 Other assets 310,384 288,287 800,094 423,812 Deferred revenues 70,110 84,956 1,338,027 761,268 Reverse split of fractional shares 346,037 346,396 389,594 389,953 Other liabilities 316,226 374,608 435,535 466,614 NONCURRENT ASSETS 51,055,322 50,269,267 52,722,843 53,679,855 Short-term investments pledged as collateral - - 83,817 99,114 Trade accounts receivable, net - - 86,852 84,855 NONCURRENT LIABILITIES 7,555,118 5,320,852 12,360,690 9,418,925 Taxes recoverable 562,470 787,852 756,355 1,014,959 Taxes, charges and contributions 30,640 32,390 471,535 433,071 Deferred taxes - - 1,136,618 1,428,878 Deferred taxes 1,041,686 788,954 1,041,686 788,954 Escrow deposits 3,112,589 2,815,964 3,853,438 3,400,244 Loans and financing 1,004,450 1,277,783 4,265,421 3,959,115 Operations with derivatives 57,933 35,142 316,563 225,935 Debentures 2,802,093 787,807 2,802,093 787,807 Prepaid expenses 14,755 18,290 38,897 32,138 Provisions 2,593,233 2,336,981 3,566,217 3,147,085 Other assets 130,233 109,221 145,686 148,293 Operations with derivatives 3,669 13,382 41,854 78,369 Deferred revenues 44,788 38,616 135,207 156,266 INVESTMENTS 21,469,845 20,245,883 23,438 37,835 Other liabilities 34,559 44,939 36,677 68,258 PROPERTY, PLANT AND EQUIPMENT, NET 9,749,747 9,691,517 17,002,462 17,153,920 TOTAL EQUITY 44,343,328 43,325,717 44,343,328 43,330,785 INTANGIBLE ASSETS, NET 15,957,750 16,565,398 29,278,717 30,053,684 EQUITY 44,343,328 43,325,717 44,343,328 43,325,717 Capital 37,798,110 37,798,110 37,798,110 37,798,110 Capital reserve 2,686,897 2,719,665 2,686,897 2,719,665 Income reserve 877,322 877,322 877,322 877,322 Premium on acquisition of non-controlling interest (70,448) (29,929) (70,448) (29,929) Other comprehensive income 13,024 7,520 13,024 7,520 Retained earnings 3,038,423 - 3,038,423 Additional dividend proposed - 1,953,029 - 1,953,029 NON-CONTROLLING INTEREST - - - 5,068 TOTAL ASSETS 57,533,563 55,044,747 68,661,808 65,489,973 TOTAL LIABILITIES AND EQUITY 57,533,563 55,044,747 68,661,808 65,489,973 TELEFONICA BRASIL S. A. Income statements Periods ended September 30, 2012 and 2011 (In thousands of reais) Company Consolidated Sep/2012 Dec/2011 Sep/2012 Dec/2011 OPERATING INCOME, NET 9,634,159 11,281,085 25,021,083 20,528,645 Cost of goods and services (5,721,941) (6,716,186) (12,283,715) (10,818,490) GROSS PROFIT 3,912,218 4,564,899 12,737,368 9,710,155 OPERATING INCOME (EXPENSES) Selling expenses (2,344,813) (2,226,401) (6,528,318) (4,843,687) General and administrative expenses (529,718) (444,796) (1,604,454) (1,177,473) Equity pickup 2,436,034 1,218,967 - - Other operating income (expenses), net (174,048) 60,507 191,005 123,048 OPERATING INCOME BEFORE FINANCIAL INCOME AND EXPENSES 3,299,673 3,173,176 4,795,601 3,812,043 Financial income (expenses), net (75,662) (32,155) (165,593) (46,186) INCOME BEFORE TAXES 3,224,011 3,141,021 4,630,008 3,765,857 Income and social contribution taxes (244,688) (247,621) (1,652,077) (865,931) NET INCOME FOR THE PERIOD 2,979,323 2,893,400 2,977,931 2,899,926 Attributable to: Net income attributed to non-controlling shareholders - - (1,392) 6,526 Net income attributed to controlling shareholders 2,979,323 2,893,400 2,979,323 2,893,400 Basic and diluted earnings per common share 2.49 3.15 Basic and diluted earnings per preferred share 2.74 3.46 TELEFONICA BRASIL S. A. Statements of comprehensive income Periods ended September 30, 2012 and 2011 (In thousands of reais) Company Consolidated 09/30/12 09/30/11 09/30/12 09/30/11 Net income for the period 2,979,323 2,893,400 2,977,931 2,899,926 Unrealized gains (losses) with investments available for sale (5,781) (7,999) (5,781) (7,999) Taxes on unrealized gains (losses) with investments available for sale 1,966 2,720 1,966 2,720 Gains (losses) – operations with derivatives - - 7,649 - Taxes on gains (losses) – operations with derivatives - - (2,601) - Cumulative translation adjustments – operations in foreign currency 4,271 6,154 4,271 6,154 Interest in comprehensive income of subsidiaries 5,048 - - - Net gains (losses) recognized in equity 5,504 875 5,504 875 Comprehensive income for the period 2,984,827 2,894,275 2,983,435 2,900,801 Attributable to: Net income attributed to non-controlling shareholders - - (1,392) 6,526 Net income attributed to controlling shareholders 2,984,827 2,894,275 2,984,827 2,894,275 Basic and diluted earnings per common share 2.49 3.15 Basic and diluted earnings per preferred share 2.74 3.46 TELEFONICA BRASIL S. A. Statements of changes in equity Period ended September 30, 2012 and year ended December 31, 2011 (In thousands of reais) Capital reserve Income reserve Other comprehensive income Capital Premium on acquisition of non-controlling interest Special goodwill reserve Capital reserve Treasury stock Legal reserve Retained earnings Additional dividend proposed Financial instruments available for sale, net of income and social contribution taxes Operations with derivatives Translation difference of investments abroad Company’s equity Non-controlling interest Total equity Balances at December 31, 2010 6,575,480 - 63,074 2,688,207 659,556 - 1,694,099 13,296 - 11,667,114 - 11,667,114 Additional dividend proposed for 2010 - (1,694,099) - - - (1,694,099) - (1,694,099) Expired dividends and interest on shareholders equity, net of taxes - 55,997 - 55,997 - 55,997 Capital increase due to merger of Vivo Participações shares on April 27, 2011 31,222,630 - - 47,723 - 31,270,353 - 31,270,353 Withdrawal rights to shareholders due to the merger of Vivo - (3) - (3) - (3) Repurchase of shares - (44,365) - (44,365) - (44,365) Non-controlling interest - (29,929) - (29,929) (1,813) (31,742) Other comprehensive income - (5,279) - 6,154 875 - 875 Net income for the period - 2,893,400 - 2,893,400 6,526 2,899,926 Interest on shareholders equity and interim dividends - (1,632,400) - (1,632,400) - (1,632,400) Balance at September 30, 2011 63,074 2,735,930 659,556 1,316,997 - 8,017 - 42,486,943 4,713 42,491,656 Expired dividends and interest on shareholders equity, net of taxes - 51,877 - 51,877 - 51,877 Repurchase of shares - (17,252) - (17,252) - (17,252) Other comprehensive income - (42,997) 1,867 1,995 (1,634) (40,769) - (40,769) Net income for the year - 1,461,918 - 1,461,918 355 1,462,273 Allocation of income: - Legal reserve - 217,766 (217,766) - Interest on shareholders equity - (617,000) - (617,000) - (617,000) Additional dividend proposed - (1,953,029) 1,953,029 - Balances at December 31, 2011 63,074 2,735,930 877,322 - 1,953,029 9,884 1,995 43,325,717 5,068 43,330,785 Additional dividend proposed for 2011 - (1,953,029) - - - (1,953,029) - (1,953,029) Expired dividends and interest on shareholders equity, net of taxes - 62,340 - 62,340 - 62,340 Other changes in equity - (3,240) - (3,240) (23) (3,263) Repurchase of shares - (32,768) - (32,768) - (32,768) Non-controlling interest - (40,519) - (40,519) (3,653) (44,172) Other comprehensive income - (3,815) 5,048 4,271 5,504 - 5,504 Net income for the period - 2,979,323 - 2,979,323 (1,392) 2,977,931 Balance at September 30, 2012 63,074 2,735,930 877,322 3,038,423 - 6,069 7,043 44,343,328 - 44,343,328 - - Outstanding shares (in thousands) 1,123,269 VPA – equity value of Company’s shares 39.48 TELEFONICA BRASIL S. A. Cash flow statements Periods ended September 30, 2012 and 2011 (In thousands of reais) Company Consolidated 09/30/12 09/30/11 09/30/12 09/30/11 CASH FLOW FROM OPERATING ACTIVITIES: Income before taxes 3,224,011 3,141,021 4,630,008 3,765,857 Items not affecting cash Expenses (revenues) not representing changes in cash 92,851 525,892 4,844,143 3,998,540 Depreciation and amortization 1,970,491 1,431,705 4,055,797 3,263,737 Foreign exchange variation on loans 4,424 38,152 5,226 51,344 Monetary variation (10,723) (47,836) (12,453) (46,099) Equity pickup (2,436,034) (1,218,967) - - (Income) loss on assets written off 12,059 (82,238) (411,949) (105,227) Provision for impairment 211,155 229,249 507,740 369,073 Pension and other post-retirement benefits (8,514) (10,193) (10,458) Provisions for tax, labor, regulatory and civil contingencies 167,386 49,819 302,537 104,647 Interest expenses 184,055 122,651 387,693 285,420 Provision for demobilization (188) 146 (6,969) (485) Provisions for customer loyalty programs - - 13,505 5,854 Other (6,257) 11,725 13,209 80,734 (Increase) decrease in operating assets: 129,270 Trade accounts receivable, net (285,383) (477,292) (600,522) (709,458) Inventories 5,020 1,768 (9,319) (83,294) Other current assets 328,933 (4,924) 255,480 167,863 Other noncurrent assets 80,700 (228,276) 22,069 (55,830) Increase (decrease) in operating liabilities: Payroll and related accruals (4,550) (8,037) (30,230) 19,419 Trade accounts payable (197,941) 172,739 (859,156) (177,555) Taxes payable (123,265) 109,501 (70,468) 174,923 Other current liabilities (91,294) (186,134) (106,141) (240,832) Other noncurrent liabilities (11,035) 13,005 (65,812) (2,404) Interest paid (150,380) (123,691) (321,332) (343,439) Income and social contribution taxes paid (578,073) (868,344) (1,032,126) Cash generated by operating activities 2,858,183 2,357,499 6,820,376 5,481,665 CASH FLOW FROM INVESTING ACTIVITIES: Additions to PP&E and intangible assets, net of donations (1,762,790) (3,695,044) (2,938,740) Cash received from sale of PP&E items 6,274 124,326 596,993 173,810 Cash received from divestitures 7,551 - 10,069 - Dividends and interest on shareholders equity received 1,208,218 - 5,129 - Cash and cash equivalents through entity consolidation - - - 31,095 Cash and cash equivalents through business combination - - - 1,982,898 Capital increase in subsidiaries (23,638) - - - Net cash used in investing activities CASH FLOW FROM FINANCING ACTIVITIES: Payment of loans, financing and debentures (1,046,057) (1,061,553) (1,234,277) Loans and debentures raised 2,000,000 1,924,613 2,815,302 758,908 Payment net of derivative agreements 41,058 (41,012) 39,273 Acquisition of non-controlling interest (33,850) (44,172) (33,850) Repurchase of treasury shares (32,768) (44,369) (32,768) (44,369) Dividends and interest on shareholders equity paid (1,524,706) (1,573,713) (2,639,578) Net cash (generated by) used in financing activities 62,084 Increase in cash and cash equivalents 1,995,244 35,724 3,799,607 1,576,835 Cash and cash equivalents at beginning of period 826,902 1,089,089 2,940,342 1,556,715 Cash and cash equivalents at end of period 2,822,146 1,124,813 6,739,949 3,133,550 Changes in cash for the period 1,995,244 35,724 3,799,607 1,576,835 TELEFONICA BRASIL S.A. Statement of value added Periods ended September 30, 2012 and 2011 (In thousands of reais) Company Consolidated 09/30/12 09/30/11 09/30/12 09/30/11 Revenues 12,850,875 15,447,538 33,918,764 28,098,659 Sale of goods and services 12,868,683 15,448,579 34,009,730 28,022,540 Other revenues 193,347 228,208 416,774 445,192 Provision for impairment (211,155) (229,249) (507,740) (369,073) Inputs acquired from third parties Cost of goods, products and services sold (5,071,684) (7,255,027) (8,730,040) Materials, electric energy, outsourced services and other (1,819,347) (5,172,364) (4,188,648) Loss/recovery of asset values 29,370 103,398 448,053 122,331 Gross value added 7,189,816 8,659,905 21,939,426 15,302,302 Retentions Depreciation and amortization (1,970,491) (1,431,705) (4,055,797) (3,263,737) Net value added produced by entity 5,219,325 7,228,200 17,883,629 12,038,565 Transferred value added received 2,834,672 1,626,327 832,325 807,733 Equity pickup 2,436,034 1,218,967 - Financial income 398,638 407,360 832,325 807,733 Total value added to be distributed 8,053,997 8,854,527 18,715,954 12,846,298 Distribution of value added 8,053,997 8,854,527 18,715,954 12,846,298 Payroll and related accruals 627,877 604,985 1,566,491 1,164,388 Direct compensation 406,712 402,409 1,000,832 769,146 Benefits 162,900 162,166 463,859 325,659 Unemployment compensation fund contribution tax (FGTS) 58,265 40,410 101,800 69,583 Taxes, charges and contributions 3,594,480 4,426,197 11,687,509 6,735,773 Federal 1,057,842 1,172,818 4,565,774 3,264,377 State 2,491,544 3,218,375 7,046,206 3,410,421 Local 45,094 35,004 75,529 60,975 Debt remuneration 545,101 748,415 2,029,056 1,793,997 Interest 472,996 436,984 995,100 849,789 Rent 72,105 311,431 1,033,956 944,208 Equity remuneration 2,979,323 2,893,400 2,977,931 2,899,926 Interest on sharehoders equity - 1,250,000 - 1,250,000 Retained earnings 2,979,323 1,643,400 2,979,323 1,643,400 Non-controlling interest - - (1,392) 6,526 Other 307,216 181,530 454,967 252,214 Provisions for labor and civil contingencies, net 307,216 181,530 454,967 252,214 Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) 1. OPERATIONS a. Shareholding controlling interest Telefonica Brasil S.A. (“Company” or Telefonica Brasil) is headquartered at Rua Martiniano de Carvalho, 851, in the capital city of the state of São Paulo, Brazil. The Company is a member of Telefonica Group (Group), the telecommunications industry leader in Spain which is also present in several European and Latin American countries. At September 30, 2012 and December 31, 2011, Telefónica S.A., holding company of the Group, held total direct and indirect interest of 73.81%, excluding treasury shares, 91.76% of which are common shares and 64.60% are preferred shares. b. Operations The Company’s main business purposes is the rendering of fixed line services and data services in the state of São Paulo, under Fixed Switched Telephone Service Concession Arrangement (STFC) and authorizations, respectively. The Company and its subsidiaries have are also authorized to render other telecommunications services, such as: data communication, including broadband internet, mobile telephone services (Personal Mobile Services – SMP) and pay TV services, being (i) by satellite all over the country; (ii) MMDS technology in the cities of São Paulo, Rio de Janeiro, Curitiba and Porto Alegre, and iii) cable in the cities of São Paulo, Curitiba, Foz do Iguaçu and Florianópolis. Service concessions and authorizations are granted by Brazil's Telecommunications Regulatory Agency (ANATEL), under the terms of Law No. 9472, of July 16, 1997 – General Law of Telecommunications (“ Lei Geral das Telecommunicações ” - LGT), amended by Laws No. 9986, of July 18, 2000 and No. 12485, of September 12, 2011 (Notes 1.b.1 and 1.b.2). b.1. Fixed Switch Telephone Service Concession Arrangement (STFC) The Company is a concessionaire of the STFC to render fixed line services in the local network and national long distance calls originated in sector 31 of region 3, which comprises the state of São Paulo (except for cities comprising sector 33), established in the General Service Concession Plan (PGO/2008). The Company’s current STFC was executed on June 30, 2011, is effective from July 1, 2011 to December 31, 2025, and was granted for valuable consideration. This arrangement provides for the possibility of amendments on December 31, 2015 and December 31, 2020. This condition allows ANATEL to set up new requirements and goals for universal and quality of telecommunication services, considering the conditions in place at the time. Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) The service concession arrangement establishes that all assets owned by the Company and that are indispensable to the provision of the services described in the referred to arrangement are considered reversible assets and are deemed to be part of the service concession assets. These assets will be automatically returned to ANATEL upon termination of the service concession arrangement, according to the regulation in force. At September 30, 2012, estimated residual value of reversible assets was R$6,740,831 (R$6,698,899 at December 31, 2011), which comprised switching and transmission equipment and public use terminals, external network equipment, energy equipment and system and operation support equipment. In accordance with the service concession arrangement, every two years, during the arrangement’s 20-year effective term, the Company shall pay a fee which will correspond to 2% (two percent) of its prior-year STFC revenue, net of taxes and social contributions. b.2. SMP-related authorizations and frequencies The business of Vivo S.A. (Vivo), fully-controlled by the Company, including the services it can provide, is also regulated by ANATEL. It operates under regulations and supplementary plans issued. Frequency authorizations granted by ANATEL for mobile telephone services may be renewed only once, for a 15-year period, through payment of fees equivalent to 2% (two percent) of the Company’s prior-year revenue, net of taxes and social contributions, related to the application of the Basic and Alternative Plans of Service. Vivo is engaged in mobile telephone services (Personal Mobile Service – SMP), including activities necessary or useful for the performance of these services, in conformity with the authorizations granted to it. In the auctions for sale of national frequencies of 2.5 GHz pegged to the range of 450 MHz conducted by ANATEL on June 12 and 13, 2012, Vivo won lot 3 among those offered, in accordance with public notice No. 004/2012/PVCP/SPV-Anatel. Accordingly, when this lot is awarded to Vivo, it will improve its services to the fourth generation technology (4G) all over Brazil, and will operate at the range of 2.5GHz, with bandwidth of 20+20 Mhz. In addition to bandwidth of 2.5GHz, this lot includes a bandwidth of 450 MHz for rural areas in the interior of Alagoas, Ceará, Minas Gerais, Paraíba, Pernambuco, Piauí, Rio Grande do Norte, São Paulo and Sergipe states. The amount offered for lot 3 was R$1.05 billion. The amount to be paid and the terms of use will observe the rules provided for by the public notice and determined by ANATEL, adjusted in accordance with the remaining term of the licenses. The final amount of licenses will be recorded as intangible assets by Vivo upon execution of the terms together with ANATEL, which may occur in the fourth quarter of 2012 (Note 36). Information on operation areas (regions) and deadlines of authorization for radiofrequencies of 800/1900/2100 MHz and of the 23 lots (900 and 1800 Mhz) won by Vivo, are the same of Note 1.b2 – Authorization and Frequencies in the financial statements as of December 31, 2011. Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) c. Share trading on stock exchanges c.1) Shares traded on the São Paulo Stock Exchange (BM&F Bovespa) On September 21, 1998, the Company started trading its shares on the São Paulo Stock Exchange (BM&F Bovespa), under tickers TLPP3 and TLPP4, for common and preferred shares. In the Special Shareholders' Meeting of Vivo Participações S.A. (Vivo Part.) and Telecomunicações de São Paulo S. A. (Telesp) held on October 3, 2011, merger of Vivo Part. into Telesp was approved. On the same date, its corporate name changed to Telefonica Brasil S.A., and on October 6, 2011 the Company changed its ticker codes to VIVT3 and VIVT4 for common and preferred shares, respectively, and the stock exchange code to Telefonica Brasil (see Note 3). c.2) Shares traded on the New York Stock Exchange (NYSE) On November 16, 1998, the Company started the ADR trading process on the New York Stock Exchange (NYSE), which currently have the following characteristics: · Type of share: preferred. · Each ADR represents 1 (one) preferred share. · Shares are traded as ADR through code “VIV” on the NYSE. · Foreign depositary bank: The Bank of New York . · Custodian bank in Brazil: Banco Itaú S.A. d. Agreement between Telefónica S.A. and Telecom Itália In October 2007, TELCO S.p.A. (in which Telefónica S.A. holds 42.3% interest) completed the acquisition of 23.6% of Telecom Italia. Vivo is an indirect subsidiary of Telefónica S.A. Telecom Italia holds interest in TIM Participações S.A. (TIM), a mobile telephone service company in Brazil. As a result of the acquisition of its interest in Telecom Itália, Telefónica S.A. is not directly involved in TIM operations. Furthermore, any transactions between the Company, Vivo and TIM are ordinary mobile telephone transactions regulated by ANATEL. 2. BASIS FOR PREPARATION AND PRESENTATION OF QUARTERLY INFORMATION The consolidated quarterly information (ITR) as of September 30, 2012 is presented in thousands of reais (except where otherwise indicated) and is presented considering the Company’s ability to continue as a going concern. The individual quarterly information was prepared and is presented in accordance with accounting practices adopted in Brazil, which comprise Brazilian Securities and Exchange Commission (CVM) rules and Brazilian Financial Accounting Standards Board (CPC) pronouncements, which are in compliance with the standards and procedures under the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB), except for investment in subsidiaries, which are measured using the equity method. Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) The consolidated quarterly information was prepared and is presented in accordance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB), which are not different from accounting practices adopted in Brazil, which comprise CVM rules and CPC pronouncements. This quarterly information was prepared in accordance with accounting principles, practices and criteria consistent with those adopted in the preparation of the financial statements of the financial year ended December 31, 2011, in addition to the new pronouncements, interpretations and amendments effective beginning January 1, 2012, as follows: · Amendments to IAS 12, Income Tax – Recovery of Underlying Assets : This amendment provided clarification on how to calculate deferred taxes on investment properties measured at fair value. It introduced the rebuttable presumption that deferred taxes on investment properties measured at fair value under IAS 40 should be defined considering that their book value will be recovered through sale. The Telefonica Group decided not to assess its investment properties under the fair value method upon first-time adoption of IFRS, so this revision does not apply. · Amendments to IFRS 7, Financial Instruments : Disclosures – Enhanced Derecognition Disclosure Requirements: This amendment requires additional disclosure on financial assets transferred, yet not derecognized, so as to enable the financial information users to understand the relation with those assets not derecognized and related liabilities. Furthermore, this amendment requires disclosures as to the ongoing involvement in the derecognized financial assets so that the user can evaluate the nature of the entity’s ongoing involvement in these derecognized assets and related risks. This amendment became effective for annual periods beginning on or after July 1, 2011; in Brazil, it will become effective after CPC approval and CVM ruling for publicly-held companies. This amendment is currently in the CPC public hearing. We should point out that this amendment only affects disclosures – however currently not applicable to the Company –, and has no impact on the Company’s financial position or performance. New IFRS and interpretations of the International Financial Reporting Interpretations Committee (IFRIC) not yet effective as of September 30, 2012 At the date this quarterly information was prepared, the following IFRS, amendments and IFRIC interpretations had been issued, but their application was not mandatory: Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) Standards and Amendments to Standards Mandatory application: years beginning on or after Amendments to IAS 1 Presentation of other comprehensive income account July 1, 2012 Amendments to IFRS 1 First-time Adoption of the International Financial Reporting Standards (IFRS) January 1, 2013 IFRS 10 Consolidated Financial Statements January 1, 2013 IFRS 11 Joint Arrangements January 1, 2013 IFRS 12 Disclosure of Interests in Other Entities January 1, 2013 IFRS 13 Fair Value Measurement January 1, 2013 IAS 19 revised Employee Benefits January 1, 2013 IAS 27 revised Separate Financial Statements January 1, 2013 IAS 28 revised Investments in Associates and Joint Ventures January 1, 2013 Amendments to IFRS 7 Disclosure – Offsetting Financial Assets and Financial Liabilities January 1, 2013 IFRS enhanced 2009-2011 cycle January 1, 2013 Amendments to IAS 32 Offsetting Financial Assets and Financial Liabilities January 1, 2014 IFRS 9 Financial instruments January 1, 2015 IFRS 7 revised Disclosure in transition from IFRS 9 January 1, 2015 The Company is currently analyzing the impact of the application of these standards, amendments and interpretations. Based on preliminary analysis conducted to date, the Company estimates that their application will have no significant impact on the consolidated financial statements upon first-time adoption. Notwithstanding, changes introduced by IFRS 9 will affect the presentation of financial assets and transactions therewith carried out on or after January 1, 2015. The Company’s management, in meeting held on October 23, 2012, authorized that the issuance of these quarterly information, which was confirmed by the Board of Directors in meeting held on November 5, 2012. This quarterly information compares the quarters ended September 30, 2012 and 2011, except for the balance sheets, which compare the Company's financial position as of September 30, 2012 to the financial position as of December 31, 2011. The Company and its subsidiaries have no seasonal operations. A list of the direct and indirect subsidiaries of the Company, as well as the percentage of interest it holds in them, is as follows: Subsidiaries 09/30/12 12/31/11 Vivo S.A (a) 100% 100% Telefonica Data S.A. 100% 100% A.Telecom S.A. 100% 100% Telefonica Sistema de Televisão S.A. 100% 100% Ajato Telecomunicações Ltda. 100% 100% GTR Participações e Empreend. S.A. (b) 100% 66.67% TVA Sul Paraná S.A. (b) 100% 91.50% Lemontree S.A. (b) 100% 83.00% Comercial Cabo TV São Paulo S.A. (b) 100% 93.19% Aliança Atlântica Holding B.V.(c) 50% 50% Companhia AIX de Participações (c) 50% 50% Companhia ACT de Participações (c) 50% 50% (a) fully consolidated as from April 2011 (Notes 1 and 3). (b) fully consolidated as from January 2011 and wholly-owned subsidiaries as from June 2012. (c) jointly controlled entities Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) Major events and key changes in the consolidation which should be considered for analysis, given their significance, are presented below: a) Acquisition of Vivo Part. by the Company In the Special Shareholders’ Meeting held on April 27, 2011, rationale for the merger of shares entered into by the Company and Vivo Part. was approved. Each share of Vivo Part. was substituted with 1.55 share of the Company. Given this merger of shares, Company’s capital increased by R$31,222,630. b) Grouping of SMP authorizations and merger of Vivo Part. In meeting held by the Board of Directors of subsidiary Vivo Part. on June 14, 2011, a proposal for grouping authorizations to render SMP services (then held by Vivo Part. in the state of Minas Gerais and Vivo in other states of Brazil) was approved, thus unifying the operations and the Terms of Authorization of SMP operation in Vivo. In order to enable this corporate restructuring, it was proposed that, on October 1, 2011, assets, rights and obligations related to SMP service operations in Minas Gerais should be transferred from Vivo Part. to Vivo (mobile operator in the group that had SMP authorizations in other states of Brazil). After this transfer, Vivo Part. became a holding. In compliance with Law No. 6404/76, a specialized appraisal company was engaged to prepare an appraisal report for the portion of Vivo Part. net assets corresponding to SMP operations in the state of Minas Gerais, which were transferred to Vivo’s equity, and for the net assets of Vivo Part., merged into the Company. Because Vivo Part. had been a wholly-owned subsidiary of the Company since April 27, 2011, and its equity already included investment in Vivo shares, the merger: (i) did not result in capital increase for the Company; (ii) shares held by non-controlling shareholders of Vivo Part. were not substituted with Company shares; and (iii) there was no need to prepare an appraisal report of net assets at market value to calculate share substitution ratio, as there were no non-controlling shareholders to be protected. Accordingly, under the terms of article 226, paragraphs I and II of Law No. 6404/76, shares held by the Company in Vivo Part. net assets were cancelled. Upon conclusion of the corporate restructuring, Vivo Part. was merged into the Company on October 3, 2011, and Vivo became a wholly-owned subsidiary of the Company, streamlining and rationalizing the cost structure of the companies involved. The Company’s consolidated quarterly information includes P&L of Vivo Part. (merged into the Company on October 3, 2011) and Vivo as from April 1, 2011. Vivo Part. and Vivo were included in the Company’s consolidated financial statements under the full consolidation method. Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) c) Consolidation of TVA companies As from January 1, 2011, the Company included companies GTR Participações e Empreendimentos S.A. (GTR), TVA Sul Paraná S.A. (TVA Sul), Lemontree Participações S.A. (Lemontree) and Comercial Cabo TV São Paulo S.A. (Comercial Cabo) in its consolidated financial statements under the full consolidation method. These companies were previously included in the consolidated financial statements of the Company under the equity method. d) Acquisition of Lemontree shares in 2011 On September 29, 2011, the Company acquired 68,533,233 common shares, which represented 49% of this type of shares of Lemontree, which is the holder of 80.1% common shares of Comercial Cabo, a company engaged in cable TV services in the State of São Paulo. Thus, the Company became holder of 83% interest in Lemontree and 93.19% in Comercial Cabo. This transaction was considered as a non-controlling shareholders’ acquisition for the purpose of disclosure and measurement in this quarterly information. e) Acquisition of Lemontree and GTR shares in 2012 On June 6, 2012, the Company exercised its call option in relation to (a) 71,330,508 remaining common shares, corresponding to 51% of the voting capital of Lemontree, which controls Comercial Cabo, a company that provides cable television services in the state of São Paulo; and (ii) 923,778 remaining common shares of GTR, holder of 50.9% of TVA Sul common shares, a company that provides cable television services outside the state of São Paulo, given that these shares were previously held by Abril group. The call option was exercised in this date, and concludes the acquisition of Lemontree and GTR remaining shares, which started with the partial exercise of the call option implemented on September 29, 2011, with the acquisition of Lemontree common shares, representing 49% of its capital. Amounts corresponding to the acquisition of the remaining common shares of Lemontree and GTR, as described above, totaled R$37,737 and R$6,434, respectively. This transaction was considered as a non-controlling shareholders’ acquisition for the purpose of disclosure and measurement in this quarterly information. Upon exercising this option, the Company became holder of 100% of the shares representing the voting and total capital of Lemontree and GTR and, indirectly, of the companies operating cable TV services located in the cities of São Paulo and Curitiba, Foz do Iguaçu and Florianópolis. f) Disposal of shares of Zon Multimédia – Serviços de Telecomunicações e Multimédia, SGPS, S.A. On May 8, 2012, the Company disposed of 1,618,652 (1,196,395 directly and 422,257 indirectly through Aliança Atlântica) common shares representing 0.52% of Zon Multimédia – Serviços de Telecomunicações e Multimédia, SGPS, S.A. (ZON) voting capital. Consolidated net income (amount obtained from disposal of shares held and divestiture of investments) of this transaction amounted to R$1,486. Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) g) Corporate restructuring In Board of Directors’ Meeting held on May 15, 2012, a proposal for corporate restructuring was approved for implementation through partial spin-off and merger involving the Company's wholly-owned subsidiaries A. Telecom S.A. (ATelecom), Telefonica Data S.A. (TData), Telefonica Sistema de Televisão S.A. (TST), Vivo, Comercial Cabo and TVA Sul, so that, at the end of this process, economic activities other than telecommunications services, including Value Added Services (as defined in article 61 of LGT), rendered by several wholly-owned subsidiaries will be fully transferred to Telefonica Data S.A. (which will remain operating), whereas other telecommunication services will be unified in the Company, which will therefore, at the last phase of the corporate restructuring, merger these companies. Further to rationalizing the provision of services, the corporate restructuring (now feasible due to amendments to legislation applicable to STFC concessionaires) aims to streamline the Company's current organizational structure and help integrate business and synergy generation. The referred operation was submitted to ANATEL on May 15, 2012 and will only become effective after its approval. 3. BUSINESS COMBINATION – ACQUISITION OF VIVO PARTICIPAÇÕES S.A. As described in Note 2.a), in meetings held by Company's and Vivo Part.’ shareholders on April 27, 2011, the acquisition of 100% of shares of Vivo Part. by the Company was approved. Each share of Vivo Part. was replaced by 1.55 share of the Company. This operation was accounted for under the acquisition method. Fair value, goodwill and cost of interest as of acquisition date of Vivo Part. identifiable assets acquired and liabilities assumed are as follows: Information in thousands of reais Fair value Current assets 7,244,124 Noncurrent assets 28,134,683 Deferred tax assets, net(b) 417,883 Other noncurrent assets 2,385,177 Property, plant and equipment 6,198,358 Intangible assets (a) 19,133,265 Current liabilities (7,964,209) Noncurrent liabilities (5,352,456) Other noncurrent liabilities (c) (5,352,456) Net assets 22,062,142 Equity expenses 31,222,630 Goodwill on operation 9,160,488 (a) Includes allocation of deemed fair value of licenses (R$12,876,000), trademark (R$1,642,000) and customer portfolio (R$2,042,000). The Company does not consider trademark and customer portfolio deductible for tax purposes. (b) Includes recognition of deferred income tax on (1) and (3). (c) Includes allocation of deemed fair value to contingent liabilities of R$283,000. Fair value of accounts receivable for products sold and services rendered is R$2,809,561. The gross amount is R$3,027.732. On gross amount of accounts receivable for products sold and services rendered, a provision for impairment amounting to R$218,171 was set up. Net amount of this provision is expected to be received. Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) According to IFRS 3(R) Business Combinations , on the acquisition date, the acquirer is to recognize contingent liabilities assumed in a business combination, even if no outflow of funds is likely to be required for settlement thereof, and provided that they are present obligations arising from past events, and that their fair value can be reliably measured. In compliance with the requirements above, in this acquisition, contingent liabilities were recognized at fair value of R$283,000, which was determined based on estimated cash outflow for settlement thereof on the acquisition date (see Note 19). Costs incurred in this transaction amounted to R$9,066 and posted to P&L, under other operating expenses. An unaudited and/or not reviewed combined statement of income is presented below, for information only, of the Company and its acquiree, Vivo Part., had it been acquired on January 1, 2011, excluding purchase price allocation (PPA) accounting effects retroactive to that date. This statement does not intend to represent actual results of the Company's operations should the acquisition have taken place on the specified date, nor should it be used to project results of the Company's operations to any future date or period. Telefonica Brasil consolidated for the nine-month period ended September 30, 2011 Vivo Part. consolidate for the quarter ended March 31, 2011 Elimination (b) Telefonica Brasil Combined Net operating revenue 20,528,645 4,852,749 24,571,454 Cost of services rendered and products sold (a) (2,336,229) 773,395 (12,381,324) Gross profit 9,710,155 2,516,520 12,190,130 Operating income (expenses) 36,545 Services sold (a) (4,843,687) (1,061,682) 36,545 (5,868,824) General and administrative expenses (a) (310,416) - (1,487,889) Other operating income (expenses), net 123,048 (38,946) - 84,102 Operating income before financial income (expenses) 3,812,043 1,105,476 - 4,917,519 Financial income and expenses, net (39,794) - (85,980) Income before taxes 3,765,857 1,065,682 - 4,831,539 Income and social contribution taxes (355,476) - (1,221,407) Net income for the period (c) 2,899,926 710,206 - 3,610,132 Net income attributed to Company shareholders 2,893,400 Net income attributed to non-controlling shareholders 6,526 (a) Includes depreciation and amortization expenses amounting to R$3,809,602. (b) Includes mainly revenues from and costs with interconnection. (c) Combined net income would be R$3,473,861 in September 2011, should the effects of the amortization of intangible assets of the first quarter of 2011 (R$196,583), net of deferred income taxes of R$66.838. Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) 4. CASH AND CASH EQUIVALENTS Short-term investments basically correspond to Bank Deposit Certificates (CDB), which are pegged to the Interbank Deposit Certificate (CDI) rate variation, are highly liquid and are kept with first-tier financial institutions. Company Consolidated 9/30/12 12/31/11 9/30/12 12/31/11 Cash and banks 1,519 17,969 32,713 77,404 Short-term investments 2,820,627 808,933 6,707,236 2,862,938 Total 2,822,146 826,902 6,739,949 2,940,342 5. TRADE ACCOUNTS RECEIVABLE, NET Company Consolidated 9/30/12 12/31/11 9/30/12 12/31/11 Billed amounts 1,754,578 1,742,090 3,609,981 3,461,465 Unbilled amounts 875,974 941,614 1,829,439 1,855,801 Interconnection amounts 334,477 210,668 944,126 930,178 Gross accounts receivable 2,965,029 2,894,372 6,383,546 6,247,444 Provision for impairment (604,165) (607,736) (1,100,046) (1,056,729) Total 2,360,864 2,286,636 5,283,500 5,190,715 Current 2,360,864 2,286,636 5,196,648 5,105,860 Noncurrent - - 86,852 84,855 The aging list of trade accounts receivable, net of the provision for impairment, is as follows: Company Consolidated 09/30/12 12/31/11 09/30/12 12/31/11 Falling due 1,640,619 1,653,269 4,096,840 4,103,377 Overdue from 1 to 30 days 377,393 371,256 688,442 631,923 Overdue from 31 to 60 days 94,593 97,504 186,868 204,775 Overdue from 61 to 90 days 51,888 46,932 118,527 115,125 Overdue from 91 to 120 days 30,717 24,188 60,590 49,815 Overdue for more than 120 days 165,654 93,487 132,233 85,700 Total 2,360,864 2,286,636 5,283,500 5,190,715 No customer represented more than 10% of net trade accounts receivable as of September 30, 2012 and December 31, 2011. Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) Changes in the provision for impairment are as follows: Company Consolidated Balance at December 31, 2011 (607,736) (1,056,729) Additions (Note 25) (211,155) (507,740) Write-offs 214,726 464,423 Balance at September 30, 2012 ATelecom has a product called “Posto Informático” which is the leasing of IT equipment to the small and medium-sized companies, receiving therefor fixed installments over the lease agreement effective term. Considering the contractual terms, amounts related to this product were classified in the quarterly information as of September 30, 2012 and in the financial statements as of December 31, 2011 as “Finance Lease.” Consolidated trade accounts receivable includes the following effects: 9/30/12 12/31/11 Present value of minimum payments receivable 278,858 261,933 Unrealized financial income 7,021 8,941 Gross investment in leases receivable 285,879 270,874 Provision for impairment (83,505) (69,375) Total receivables, net 202,374 201,499 Current 115,522 116,644 Noncurrent 86,852 84,855 Maturity list as of September 30, 2012 is as follows: Gross investment Present value Falling due up to one year 192,006 192,006 Falling due up to five years 97,873 86,852 Total 289,879 278,858 There are no unguaranteed residual values resulting in benefits to the lessor or contingent payments recognized as revenue for the period. 6. INVENTORIES Company Consolidated 9/30/12 12/31/11 9/30/12 12/31/11 Consumer materials 44,990 54,124 66,306 94,547 Materials for resale (a) 7,034 7,030 470,978 435,032 Other inventory items 5,373 6,333 5,467 6,468 Total gross 57,397 67,487 542,751 536,047 Provision for impairment and provision for obsolescence (30,581) (35,651) (79,001) (64,326) Total current 26,816 31,836 463,750 471,721 Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) (a) Includes, among others, mobile telephones, IT equipment and simcard (chip) in stock. Changes in provision for impairment and for obsolescence are as follows: Company Consolidated Balance at December 31, 2011 (35,651) (64,326) Additions (3,950) (34,975) Reversals 9,020 20,300 Balance at September 30, 2012 Cost of products sold, including amounts regarding provision for impairment, is stated in Note 24. 7. DEFERRED TAXES AND TAXES RECOVERABLE 7.1 Taxes recoverable Company Consolidated 09/30/12 12/31/11 09/30/12 12/31/11 Taxes withheld at source 45,342 106,072 92,771 152,919 Income and social contribution taxes recoverable 592,896 1,051,864 664,249 1,143,988 ICMS (a) 372,936 422,679 1,693,941 1,665,896 ICMS agreement No. 39/CAT Administrative Ruling 06 200,077 284,959 219,137 307,832 PIS and COFINS 46,673 43,898 151,806 210,950 Other 6,900 9,141 29,717 28,440 Total 1,264,824 1,918,613 2,851,621 3,510,025 Current 702,354 1,130,761 2,095,266 2,495,066 Noncurrent 562,470 787,852 756,355 1,014,959 (a) This mostly refers to credits arising from additions to property, plant and equipment, subject to offsetting in 48 months. 7.2 Deferred taxes The Company and its subsidiaries calculate deferred income and social contribution tax assets considering the existence of taxable profit for the past five financial years and expected future taxable profit generation, which were based on a technical feasibility study, approved by the Board of Directors on December 12, 2011. Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) Company Consolidated 09/30/12 12/31/11 09/30/12 12/31/11 Deferred tax assets Income and social contribution tax losses (a) 154,657 - 154,657 348,576 Merged tax credit (b) 12,615 22,076 18,836 46,962 Income and social contribution taxes on temporary differences (c) Provisions for labor, tax and civil contingencies 749,251 671,989 1,025,196 950,988 Post-retirement benefit plans 104,471 98,833 111,455 98,833 Provision for impairment - trade accounts receivable 94,851 97,466 182,660 178,433 Provision for demobilization, losses and disposal of assets 8,707 8,745 250,618 79,633 Profit sharing 29,020 43,368 46,908 82,564 Accelerated depreciation 122,961 101,668 415,335 433,512 Provision for impairment – inventories 10,398 12,121 21,281 17,542 Provisions for customer loyalty program - - 27,991 23,399 Operations with derivatives 26,815 37,352 47,707 69,387 Trade accounts payable and other provisions 52,440 129,087 282,627 354,916 Income and social contribution taxes on other temporary differences 104,669 99,143 236,474 174,883 Total deferred tax assets 1,470,855 1,321,848 2,821,745 2,859,628 Deferred tax liabilities Merged tax credit (b) (254,053) (207,668) (254,053) (207,668) Income and social contribution taxes on temporary differences (c) Technological Innovation Law (209,095) (224,254) (423,367) (333,156) Foreign exchange variation (4,307) (14,742) (4,307) (14,742) Customer portfolio (567,511) (630,896) (567,511) (630,896) Trademark and patents (515,335) (536,808) (515,335) (536,808) Licenses (319,902) (79,976) (319,902) (79,976) Effects of goodwill generated upon merger of Vivo Part. (258,695) (323,369) (258,695) Goodwill of Vivo Participações S.A. (213,496) (53,374) (213,496) (53,374) Income and social contribution taxes on other temporary differences (104,389) (105,473) (104,389) Total deferred tax liabilities Total noncurrent assets (liabilities), net 94,932 639,924 Total noncurrent deferred tax assets - - 1,136,618 1,428,878 Total noncurrent deferred tax liabilities a) Income and social contribution tax losses: this represents the amount recorded by the Company and its subsidiaries, which, according to the tax legislation in Brazil, can be offset up to 30% of the tax bases computed for the following years, with no expiry date. Subsidiaries TData, AJato Telecomunicações Ltda (Ajato), GTR, Lemontree and TST did not record the potential deferred income and social contribution tax credits which would be generated for the use of income and social contribution tax losses amounting to R$289,160 as of September 30, 2012 (R$241,361 as of December 31, 2011), considering uncertainties, at this moment, as to the ability of these subsidiaries to generate future taxable profits sufficient to ensure realization of these deferred taxes. Tax credits of the Company and its subsidiaries arising from income and social contribution tax losses recognized and not recognized are as follows. During the nine-month period ended September 30, 2012, there was no significant change in the business of the Company and its subsidiaries indicating that a provision for losses of the referred to tax credits would be required. Company Consolidated Income tax Social contribution tax Total Income tax Social contribution tax Total Income and social contribution tax losses at December 31, 2011 - - - 1,745,928 1,705,050 3,450,978 Tax credit (25% + 9%) - - - 436,482 153,455 589,937 Tax credit recognized - - - 259,011 89,565 348,576 Unrecognized tax credit - - - 177,471 63,890 241,361 Income and social contribution tax losses at September 30, 2012 440,026 496,122 936,148 1,287,178 1,355,807 2,642,985 Tax credit (25% + 9%) 110,007 44,651 154,657 321,795 122,023 443,817 Tax credit recognized 110,007 44,651 154,657 110,007 44,651 154,657 Unrecognized tax credit - - - 211,788 77,372 289,160 Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) b) Merged tax credit : Represented by tax benefits arising from corporate restructuring of goodwill for expected future profitability, whose tax use follows the limit set forth in tax legislation. Changes in deferred income and social contribution tax assets and liabilities are as follows: Company Consolidated Deferred tax assets Tax losses Deferred tax assets Total Tax losses Deferred tax assets Total Balance at December 31, 2011 - 1,321,848 1,321,848 348,576 2,511,052 2,859,628 Additions 154,657 100,394 255,051 154,657 306,167 460,824 Write-offs and realizations - (106,044) (106,044) (348,576) (150,131) (498,707) Balance at September 30, 2012 154,657 1,316,198 1,470,855 154,657 2,667,088 2,821,745 Deferred tax liabilities Company Consolidated Balance at December 31, 2011 (2,110,802) (2,219,704) Additions (526,394) (645,276) Write-offs and realizations 124,655 138,167 Other comprehensive income Balance at September 30, 2012 8. ESCROW DEPOSITS AND GARNISHMENTS The Company and its subsidiaries have escrow deposits and garnishments related to civil, labor and tax claims, as follows: a) Breakdown Company Consolidated 09/30/12 12/31/11 09/30/12 12/31/11 Labor 863,738 718,060 967,268 789,705 Tax 1,527,536 1,449,211 2,150,039 1,938,470 Civil 691,423 601,347 894,953 715,285 Total 3,082,697 2,768,618 4,012,260 3,443,460 Garnishments 29,892 47,346 58,579 73,205 Total 3,112,589 2,815,964 4,070,839 3,516,665 Current - - 217,401 116,421 Noncurrent 3,112,589 2,815,964 3,853,438 3,400,244 Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) b) Changes Company Labor Tax Civil Garnishment Total Balance at December 31, 2011 – noncurrent assets 1,449,211 601,347 47,346 2,815,964 Inflows 125,420 14,418 88,252 201,308 429,398 Write-offs/reversals (14,770) (8,767) (33,009) (215,538) (272,084) Monetary restatement 33,584 77,458 28,269 - 139,311 Transfers 1,444 (4,784) 6,564 (3,224) - Balance at September 30, 2012 – noncurrent assets 863,738 1,527,536 691,423 29,892 3,112,589 Consolidated Labor Tax Civil Garnishment Total Balances at December 31 2011 789,705 1,938,470 715,285 73,205 3,516,665 Inflows 160,525 126,226 196,756 216,236 699,743 Write-offs/reversals (18,464) (16,548) (54,779) (227,455) (317,246) Monetary restatement 34,271 106,232 31,174 - 171,677 Transfers 1,231 (4,341) 6,517 (3,407) - Balances at September 30, 2012 967,268 2,150,039 894,953 58,579 4,070,839 Current 36,947 15,694 142,247 22,513 217,401 Noncurrent 930,321 2,134,345 752,706 36,066 3,853,438 At September 30, 2012, the Company and its subsidiaries had several tax-related escrow deposits, amounting to R$1,527,536 (R$1,449,211 as of December 31, 2011) and R$2,150,039 (R$1,938,470 as of December 31, 2011), Company and consolidated, respectively. In Note 19 – Provisions, we present further details on the matters from which these deposits stem. Brief description of the main consolidated tax-related judicial deposits: · Social contribution tax on gross revenue for social integration Program (PIS) and social contribution tax on gross revenue for social security financing (COFINS) Vivo is a party to legal claims involving (i) claim arising from tax credits resulting from overpayments not recognized by tax authorities; (ii) tax debt arising from underpayment due to differences in ancillary statements (Federal Tax Debt and Credit Return – DCTF); and (iii) disputes referring to changes in rates and increase in tax bases introduced by Law No. 9718/98. Telef o nica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) At September 30, 2012, consolidated judicial deposits amounted to R$67,045 (R$68,532 as of December 31, 2011). · Social Contribution Tax for Intervention in the Economic Order (CIDE) The Company and its subsidiaries are involved in legal and administrative disputes for the exemption of CIDE levied on offshore remittances of funds arising from agreements for the transfer of technology, brand and software licensing etc. At September 30, 2012, judicial deposits amounted to R$5,000 (R$4,852 as of December 31, 2011) and R$131,030 (R$123,228 as of December 31, 2011), Company and consolidated, respectively. · Telecommunications Inspection Fund (FISTEL) ANATEL collects Installation Inspection Fee (TFI) on extension of licenses granted and on radio base stations, mobile stations and radio links. Such collection results from the ANATEL understanding that said extension would be a triggering event of TFI and that mobile stations, even if owned by third parties, are also subject to TFI. As the Company and its subsidiaries understand such collection is not applicable, they have separately challenged it in court. At September 30, 2012, company and consolidated escrow deposits amounted to R$807,570 (R$767,530 as of December 31, 2011). · Withholding income tax (IRRF) The Company and its subsidiaries were involved in disputes related to: (a) exemption of IRRF payment on offshore remittances for out-coming traffic (fixed line operators); (b) exemption of IRRF payment on interest on equity recognized (mobile operators); (c) IRRF levied on rent and royalties, salaries and fixed-income short-term investment; and (d) debts referring to the offsetting of Corporate Income Tax (IRPJ) and Social Contribution Tax on Net Profit (CSLL) overpayments not recognized by Brazilian IRS, and debt referring to fines stemming from voluntary payment of previously unused IRRF credits. At September 30, 2012, escrow deposits amounted to R$48,218 (R$46,051 as of December 31, 2011) and R$56,296 (R$61,469 as of December 31, 2011), Company and consolidated, respectively. · Corporate Income Tax (IRPJ) The Company and its subsidiaries were involved in disputes related to: (a) debts stemming from offsetting of IRPJ overpayments not recognized by the Brazilian IRS; and (b) requirement of IRPJ estimates and lack of payment – debts in the integrated system of economic and tax information (SIEF). Telefonica Brasil S. A. NOTES TO QUARTERLY INFORMATION (Continued) September 30, 2012 (In thousands of reais) At September 30, 2012, escrow deposits amounted to R$23,799 (R$22,617 as of December 31, 2011) and R$25,100 (R$23,866 as of December 31, 2011), Company and consolidated, respectively. · Contribution to Empresa Brasil de Comunicação (EBC) Sinditelebrasil (Union of Telephony and Mobile and Personal Services) filed an injunction challenging the Contribution to Foster Public Radio Broadcasting payable to EBC, introduces by Law No. 11652/2008. The Company and its subsidiaries, as union members, made escrow deposits referring to that contribution. At September 30, 2012, escrow deposits amounted to R$34,289 (R$31,053 as of December 31, 2011) and R$369,550 (R$254,328 as of December 31, 2011), Company and consolidated, respectively. · Social Security, Work Accident Insurance (SAT) and Funds to Third Parties (INSS) The Company filed an injunction in order to nullify the entry stemming from collection of SAT and third party funds on payment of "Damages for Suspension of Benefits" due to the suspension of collective bargaining agreements of 1996/1997 and 1998/1999. At September 30, 2012, consolidated and individual escrow deposits amounted to
